                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF TENNESSEE
                          WESTERN DIVISION


MARQUETTE MUKES a/k/a                        )
MARQUETTE D. BENSON,                         )
                                             )
      Plaintiff,                             )
                                             )
VS.                                          )         No. 18-2555-JDT-tmp
                                             )
STATE OF TENNESSEE, ET AL.,                  )
                                             )
      Defendants.                            )


                 ORDER DENYING PENDING MOTIONS,
        DISMISSING COMPLAINT PURSUANT TO 28 U.S.C. § 1915(g),
      CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH
          AND DENYING LEAVE TO APPEAL IN FORMA PAUPERIS


      On August 8, 2018, Plaintiff Marquette Mukes a/k/a Marquette D. Benson, an

inmate at the Trousdale Turner Correctional Center in Hartsville, Tennessee, filed a pro

se civil complaint pursuant to 42 U.S.C. § 1983. (ECF No. 1.) Plaintiff did not pay the

civil filing fee or submit a properly supported motion to proceed in forma pauperis. The

Clerk shall record the Defendants as the State of Tennessee; Christopher Craft, Criminal

Court Judge for the 30th Judicial District of Tennessee; Leon Jose, Assistant District

Attorney for the 30th Judicial District; Trent Hall, Assistant Public Defender for the 30th

Judicial District; the Memphis Police Department; and Memphis Police Officer B.

Parker.
       Under the Prison Litigation Reform Act, §§ 1915(a)-(b), a prisoner bringing a civil

action must pay the full civil filing fee. The PLRA merely provides the prisoner the

opportunity to make a “downpayment” of a partial filing fee and pay the remainder in

installments. See McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir. 1997) (“[w]hen

an inmate seeks pauper status, the only issue is whether the inmate pays the entire fee at

the initiation of the proceeding or over a period of time under an installment plan.

Prisoners are no longer entitled to a waiver of fees and costs.”), partially overruled on

other grounds by LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir. 2013).

       However, not all indigent prisoners are entitled to take advantage of the

installment payment provisions of § 1915(b). Section 1915(g) provides as follows:

               In no event shall a prisoner bring a civil action or appeal a judgment
       in a civil action or proceeding under this section if the prisoner has, on 3 or
       more prior occasions, while incarcerated or detained in any facility, brought
       an action or appeal in a court of the United States that was dismissed on the
       grounds that it is frivolous, malicious, or fails to state a claim upon which
       relief may be granted, unless the prisoner is under imminent danger of
       serious physical injury.

Thus, “[s]uch a litigant cannot use the period payment benefits of § 1915(b). Instead, he

must make full payment of the filing fee before his action may proceed.” In re Alea, 286

F.3d 378, 380 (6th Cir. 2002). The Sixth Circuit has upheld the constitutionality of this

provision. Wilson v. Yaklich, 148 F.3d 596, 602-06 (6th Cir. 1998).

       Plaintiff has filed three previous civil actions in federal court that were dismissed

for failure to state a claim or as frivolous.1 Therefore, he may not file any further action


       1
         Benson v. Shelby County, No. 03-2123-JPM (W.D. Tenn. May 30, 2003) (dismissed as
frivolous); Mukes v. Luttrell, No. 00-2721-JPM (W.D. Tenn. Aug. 31, 2000) (dismissed as
                                             2
in which he proceeds in forma pauperis unless he first demonstrates that he is under

imminent danger of serious physical injury. The assessment of whether a prisoner is in

imminent danger is made at the time of the filing of the complaint. See, e.g., Vandiver v.

Vasbinder, 416 F. App’x 560, 561-62 (6th Cir. 2011); Rittner v. Kinder, 290 F. App’x

796, 797-98 (6th Cir. 2008); Malik v. McGinnis, 293 F.3d 559, 562-63 (2d Cir. 2002);

Abdul-Akbar v. McKelvie, 239 F.3d 307, 312-16 (3d Cir. 2001) (en banc).

       In this case, Plaintiff complains about his prior state-court criminal proceedings,

asserting claims for false arrest, false imprisonment, malicious prosecution and wrongful

conviction. He alleges he was not allowed to testify about or offer into evidence the

“affidavit of police report” or 911 call statements because the trial judge ruled that both

were hearsay. Plaintiff also alleges he was never allowed to face his accuser or the

arresting officer. (ECF No. 1 at 2; ECF No. 1-1.) He seeks release from prison and

monetary compensation. (ECF No. 1 at 3.)

       On September 12, 2018, Plaintiff filed a motion for summary judgment. (ECF No.

4.) Because this case is being dismissed, that motion is DENIED. Plaintiff also filed a

“motion for filing 28 U.S.C. § 1915” on September 21, 2018. (ECF No. 5.) In that

motion, which the Court construes as an unsupported motion to proceed in forma

pauperis, Plaintiff asserts in a conclusory manner that his allegedly wrongful conviction

“[i]s a clear case of iminent [sic] danger.” (Id.)




frivolous); and Mukes v. Luttrell, No. 00-2657-BBD (W.D. Tenn. Aug. 1, 2000) (dismissed as
frivolous).

                                              3
       Notwithstanding Plaintiff’s assertion that he has shown imminent danger, there is

nothing about a criminal conviction, even a wrongful conviction, that creates an

imminent danger of serious physical injury in and of itself. The complaint in this case

does not come within the exception to 28 U.S.C. § 1915(g); therefore, the Court cannot

address its merits unless Plaintiff first tenders the civil filing fee. Accordingly, Plaintiff’s

motion to proceed in forma pauperis is DENIED pursuant to § 1915(g). This action is

DISMISSED without prejudice. Plaintiff may, within twenty-eight (28) days after the

entry of judgment, re-open the case by filing a motion to re-open accompanied by full

payment of the $400 civil filing fee.

       The Court hereby CERTIFIES, pursuant to 28 U.S.C. § 1915(a)(3) and Federal

Rule of Appellate Procedure 24(a), that an appeal by Plaintiff in this case would not be

taken in good faith. Leave to appeal in forma pauperis is DENIED.

       The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                             s/ James D. Todd
                                            JAMES D. TODD
                                            UNITED STATES DISTRICT JUDGE




                                               4
